SUMMARY ORDER

UPON DUE CONSIDERATION of this motion to vacate the order of the United States District Court for the Southern District of New York (Jones, J.), it is hereby ORDERED, ADJUDGED AND DECREED that Defendant-Appellant’s motion to vacate the district court’s bail order is DENIED.
Defendant Christopher Bunn appeals pro se from an order of the United States District Court for the Southern District of New York (Jones, J.) granting the United States of America’s application to revoke bail and remand defendant pending sentencing following his conviction for fraud. We review the district court’s decision to revoke bail for clear error. See U.S. v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). Although there is some disagreement about the sentencing exposure defendant faces following his acquittal on two counts at trial, even if defendant’s calculations are correct, the amount of incarceration defendant faces is not insubstantial, thus providing support to the district court’s conclusion that defendant had not shown that he was not a risk of flight following his conviction. Further, there was evidence before the district court demonstrating defendant’s continued engagement in fraudulent activities following a conviction in 1991 for wire fraud, his reincarceration for violation of the terms of his supervised release, and even after he was arrested and released on bail for the current charges.
Accordingly, there is ample support for the district court’s determination that Bunn had not shown by clear and convincing evidence that he was not a risk of flight or a danger to the community, despite his claim that his medical condition reduces the risk of flight and the danger *180he poses. The motion to vacate the district court’s bail order is DENIED.